Exhibit 10.34

Loan No. 7253

LIMITED RECOURSE GUARANTY

THIS LIMITED RECOURSE GUARANTY (“Guaranty”) is made this 6th day of February,
2014, by MORGANS HOTEL GROUP CO., a Delaware corporation (the “Guarantor”), in
favor of CITIGROUP GLOBAL MARKETS REALTY CORP. (“Citi”) and BANK OF AMERICA,
N.A. (“BofA”, together with Citi and each of their respective successors,
transferees and assigns, collectively, “Lender”).

RECITALS:

A. Lender and Henry Hudson Holdings LLC, a Delaware limited liability company
(“Hudson Holdings Borrower”), 58th Street Bar Company LLC, a Delaware limited
liability company (“58th Street Bar Borrower”), Hudson Leaseco LLC, a New York
limited liability company (“Hudson Leaseco Borrower”), and Beach Hotel
Associates LLC, a Delaware limited liability company (“Delano Borrower”, and
together with Hudson Holdings Borrower, 58th Street Bar Borrower and Hudson
Leaseco Borrower, individually and/or collectively, “Borrower”), have entered
into a certain Loan Agreement (as it may hereafter be modified, supplemented,
extended, or renewed and in effect from time to time, the “Loan Agreement”),
which Loan Agreement sets forth the terms and conditions of a loan (said loan,
together with all advances which may hereafter be made pursuant to the Loan
Agreement, being referred to herein as the “Loan”) to Borrower secured by
certain Properties as defined and more particularly described in the Loan
Agreement.

B. Guarantor is an Affiliate of Borrower and will receive direct or indirect
benefit from Lender’s making of the Loan to Borrower.

C. The Loan is evidenced by that certain (i) Replacement, Amended and Restated
Promissory Note A-1 executed by Borrower and payable to the order of Citi (the
“Note A-1”), (ii) Replacement, Amended and Restated Promissory Note A-2 executed
by Borrower and payable to the order of BofA (the “Note A-2”),
(iii) Replacement, Amended and Restated Promissory Note B-1 executed by Borrower
and payable to the order of Citi (the “Note B-1”), and (iv) Replacement, Amended
and Restated Promissory Note B-2 executed by Borrower and payable to the order
of BofA, (the “Note B-2”, together with the Note A-1, Note A-2, Note B-1 and all
other notes given in substitution therefor, or in modification, renewal, or
extension thereof, in whole or in part, as renewed, extended, supplemented,
increased or modified and in effect from time to time, collectively, the
“Note”).

D. Any capitalized term used and not defined in this Guaranty shall have the
meaning given to such term in the Loan Agreement. This Guaranty is one of the
Loan Documents described in the Loan Agreement.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and as a material inducement to Lender to extend
credit to Borrower, Guarantor hereby guarantees to Lender the prompt and full
payment and performance of the Guaranteed Recourse Obligations of Borrower
(defined below), this Guaranty being upon the following terms and conditions:

1. Guaranteed Recourse Obligations of Borrower. Guarantor hereby unconditionally
and irrevocably guarantees to Lender the punctual payment when due, and not
merely the collectability, whether by lapse of time, by acceleration of
maturity, or otherwise, and at all times thereafter the payment of the
Guaranteed Recourse Obligations of Borrower (hereinafter defined). As used
herein, the term “Guaranteed Recourse Obligations of Borrower” shall mean
(i) all obligations and liabilities of Borrower for which Borrower shall be
personally liable pursuant to Article 13 of the Loan Agreement and (ii) any Loss
incurred by Lender (including reasonable attorneys’ fees and costs reasonably
incurred) arising out of or in connection with Guarantor’s breach and/or
violation of Section 28 hereof.

2. Certain Agreements and Waivers by Guarantor.

(a) Guarantor hereby agrees that each of the following shall constitute Events
of Default hereunder (i) the occurrence of a default by Guarantor in payment of
the Guaranteed Recourse Obligations of Borrower, or any part thereof, when such
indebtedness becomes due and (ii) the dissolution, bankruptcy and/or insolvency
of any Guarantor.

(b) Upon the occurrence of any Event of Default hereunder, the Guaranteed
Recourse Obligations of Borrower, for purposes of this Guaranty, shall be deemed
immediately due and payable at the election of Lender. Guarantor shall, on
demand, pay the Guaranteed Recourse Obligations of Borrower to Lender. It shall
not be necessary for Lender, in order to enforce such payment, first to
(i) institute suit or pursue or exhaust any rights or remedies against Borrower
or others liable for the Debt, (ii) enforce any rights against any security that
shall ever have been given to secure the Debt, (iii) join Borrower or any others
liable for the payment or performance of the Guaranteed Recourse Obligations of
Borrower or any part thereof in any action to enforce this Guaranty and/or
(iv) resort to any other means of obtaining payment or performance of the
Guaranteed Recourse Obligations of Borrower.

(c) Suit may be brought or demand may be made against all parties who have
signed this Guaranty or any other guaranty covering all or any part of the
Guaranteed Recourse Obligations of Borrower, or against any one or more of them,
separately or together, without impairing the rights of Lender against any party
hereto.

 

2



--------------------------------------------------------------------------------

(d) In the event any payment by Borrower or any other Person to Lender is held
to constitute a preference, fraudulent transfer or other voidable payment under
any bankruptcy, insolvency or similar law, or if for any other reason Lender is
required to refund such payment or pay the amount thereof to any other party,
such payment by Borrower or any other party to Lender shall not constitute a
release of Guarantor from any liability hereunder and this Guaranty shall
continue to be effective or shall be reinstated (notwithstanding any prior
release, surrender or discharge by Lender of this Guaranty or of Guarantor), as
the case may be, with respect to, and this Guaranty shall apply to, any and all
amounts so refunded by Lender or paid by Lender to another Person (which amounts
shall constitute part of the Guaranteed Recourse Obligations of Borrower), and
any interest paid by Lender and any attorneys’ fees, costs and expenses paid or
incurred by Lender in connection with any such event. If acceleration of the
time for payment of any amount payable by Borrower under any Loan Document is
stayed or delayed by any law or tribunal, any amounts due and payable hereunder
shall nonetheless be payable by Guarantor on demand by Lender.

3. Subordination. If, for any reason whatsoever, Borrower is now or hereafter
becomes indebted to Guarantor:

(a) such indebtedness and all interest thereon and all liens, security interests
and rights now or hereafter existing with respect to property of Borrower
securing same shall, at all times, be subordinate in all respects to the
Guaranteed Recourse Obligations of Borrower and to all liens, security interests
and rights now or hereafter existing to secure the Guaranteed Recourse
Obligations of Borrower;

(b) Guarantor shall not be entitled to enforce or receive payment, directly or
indirectly, of any such indebtedness of Borrower to Guarantor until the
Guaranteed Recourse Obligations of Borrower have been fully and finally paid and
performed;

(c) Guarantor hereby assigns and grants to Lender a security interest in all
such indebtedness and security therefor, if any, of Borrower to Guarantor now
existing or hereafter arising, including any dividends and payments pursuant to
debtor relief or insolvency proceedings referred to below. In the event of
receivership, bankruptcy, reorganization, arrangement or other debtor relief or
insolvency proceedings involving Borrower as debtor, Lender shall have the right
to prove its claim in any such proceeding so as to establish its rights
hereunder and shall have the right to receive directly from the receiver,
trustee or other custodian (whether or not an Event of Default shall have
occurred or be continuing under any of the Loan Documents), dividends and
payments that are payable upon any obligation of Borrower to Guarantor now
existing or hereafter arising, and to have all benefits of any security
therefor, until the Guaranteed Recourse Obligations of Borrower have been fully
and finally paid and performed. If, notwithstanding the foregoing provisions,
Guarantor should receive any payment, claim or distribution that is prohibited
as provided above in this Section, Guarantor shall pay the same to Lender
immediately, Guarantor hereby agreeing that it shall receive the payment, claim
or distribution in trust for Lender and shall have absolutely no dominion over
the same except to pay it immediately to Lender; and

(d) Guarantor shall promptly upon request of Lender from time to time execute
such documents and perform such acts as Lender may reasonably require to
evidence and perfect its interest and to permit or facilitate exercise of its
rights under this Section.

 

3



--------------------------------------------------------------------------------

4. Other Liability of Guarantor or Borrower. If Guarantor is or becomes liable,
by endorsement or otherwise, for any indebtedness owing by Borrower to Lender
other than under this Guaranty, such liability shall not be in any manner
impaired or affected hereby, and the rights of Lender hereunder shall be
cumulative of any and all other rights that Lender may have against Guarantor.

5. Assignment by Lender. This Guaranty is for the benefit of Lender and Lender’s
successors and assigns, and in the event of an assignment of the Guaranteed
Recourse Obligations of Borrower, or any part thereof, the rights and benefits
hereunder, to the extent applicable to the Guaranteed Recourse Obligations of
Borrower so assigned, may be transferred with such Guaranteed Recourse
Obligations of Borrower. Guarantor waives notice of any transfer or assignment
of the Guaranteed Recourse Obligations of Borrower, or any part thereof, and
agrees that failure to give notice will not affect the liabilities of Guarantor
hereunder.

6. Binding Effect. This Guaranty is binding not only on Guarantor, but also on
Guarantor’s heirs, personal representatives, successors and assigns. Upon the
death of Guarantor, if Guarantor is a natural person, this Guaranty shall
continue against Guarantor’s estate as to all of the Guaranteed Recourse
Obligations of Borrower, including that portion incurred or arising after the
death of Guarantor and shall be provable in full against Guarantor’s estate,
whether or not the Guaranteed Recourse Obligations of Borrower are then due and
payable. If this Guaranty is signed by more than one Person, then all of the
obligations of Guarantor arising hereunder shall be jointly and severally
binding on each of the undersigned, and their respective heirs, personal
representatives, successors and assigns, and the term “Guarantor” shall mean all
of such Persons and each of them individually. Without limitation of any other
term, provision or waiver contained herein, Guarantor hereby acknowledges and
agrees that it has been furnished true, complete and correct copies of the Loan
Documents and has reviewed the terms and provisions thereof (including, without
limitation, the Guaranteed Recourse Obligations of Borrower).

7. Nature of Guaranty. Guarantor hereby acknowledges and agrees that this
Guaranty (a) is a guaranty of payment and not only of collection and that
Guarantor is liable hereunder as a primary obligor, (b) shall only be deemed
discharged after the indefeasible satisfaction in full of the Guaranteed
Recourse Obligations of Borrower and the Debt, (c) shall not be reduced,
released, discharged, satisfied or otherwise impacted in connection with (i) any
act or occurrence that might, but for the provisions hereof, be deemed a legal
or equitable reduction, satisfaction, discharge or release and/or (ii) Lender’s
enforcement of remedies under the Loan Documents and (d) shall survive the
foregoing and shall not merge with any resulting foreclosure deed, deed in lieu
or similar instrument (if any).

8. Governing Law. The governing law and related provisions set forth in
Section 17.2 of the Loan Agreement (including, without limitation, any
authorized agent provisions thereof) are hereby incorporated by reference as if
fully set forth herein (with Guarantor substituted in all places where Borrower
appears thereunder) and shall be deemed fully applicable to Guarantor hereunder.
Guarantor hereby certifies that it has received and reviewed the Loan Agreement
(including, without limitation, Section 17.2 thereof). In the event of any
conflict or inconsistency between the terms and conditions hereof and this
Section 8, this Section 8 shall control.

 

4



--------------------------------------------------------------------------------

9. Invalidity of Certain Provisions. If any provision of this Guaranty or the
application thereof to any Person or circumstance shall, for any reason and to
any extent, be declared to be invalid or unenforceable, neither the remaining
provisions of this Guaranty nor the application of such provision to any other
Person or circumstance shall be affected thereby, and the remaining provisions
of this Guaranty, or the applicability of such provision to other Persons or
circumstances, as applicable, shall remain in effect and be enforceable to the
maximum extent permitted by applicable Legal Requirements.

10. Attorneys’ Fees, Costs and Expenses of Collection. Guarantor shall pay on
demand all reasonable attorneys’ fees and all other costs and expenses
reasonably incurred by Lender in the enforcement of or preservation of Lender’s
rights under this Guaranty including, without limitation, all attorneys’ fees,
costs and expenses, investigation costs, and all court costs, whether or not
suit is filed herein, or whether at maturity or by acceleration, or whether
before or after maturity, or whether in connection with bankruptcy, insolvency
or appeal, or whether in connection with the collection and enforcement of this
Guaranty against any other Guarantor, if there be more than one. Guarantor
agrees to pay interest on any expenses or other sums due to Lender under this
Section 10 that are not paid when due, at a rate per annum equal to the interest
rate provided for in the Note. Guarantor’s obligations and liabilities under
this Section 10 shall survive any payment or discharge in full of the Guaranteed
Recourse Obligations of Borrower.

11. Payments. All sums payable under this Guaranty shall be paid in lawful money
of the United States of America that at the time of payment is legal tender for
the payment of public and private debts.

12. Controlling Agreement. It is not the intention of Lender or Guarantor to
obligate Guarantor to pay interest in excess of that lawfully permitted to be
paid by Guarantor under applicable Legal Requirements. Should it be determined
that any portion of the Guaranteed Recourse Obligations of Borrower or any other
amount payable by Guarantor under this Guaranty constitutes interest in excess
of the maximum amount of interest that Guarantor, in Guarantor’s capacity as
guarantor, may lawfully be required to pay under applicable Legal Requirements,
the obligation of Guarantor to pay such interest shall automatically be limited
to the payment thereof in the maximum amount so permitted under applicable Legal
Requirements. The provisions of this Section shall override and control all
other provisions of this Guaranty and of any other agreement between Guarantor
and Lender.

 

5



--------------------------------------------------------------------------------

13. Notices. Any and all notices, elections, demands, requests and responses
thereto permitted or required to be given under this Guaranty shall be given in
accordance with the applicable terms and conditions of the Loan Agreement.
Notices to Guarantor shall be addressed as follows:

Morgans Hotel Group, Co.

475 Tenth Avenue

New York, New York 10018

Attention: Chief Financial Officer

with a copy to:

Morgans Hotel Group, Co.

475 Tenth Avenue

New York, New York 10018

Attention: General Counsel

and a copy to:

Ropes & Gray LLP

Prudential Tower, 800 Boylston Street

Boston, Massachusetts 02199

Attention: Walter R. McCabe III

14. Cumulative Rights. The exercise by Lender of any right or remedy hereunder
or under any other Loan Document, or at law or in equity, shall not preclude the
concurrent or subsequent exercise of any other right or remedy. Lender shall
have all rights, remedies and recourses afforded to Lender by reason of this
Guaranty or any other Loan Document or by law or equity or otherwise, and the
same (a) shall be cumulative and concurrent, (b) may be pursued separately,
successively or concurrently against Guarantor or others obligated for the
Guaranteed Recourse Obligations of Borrower, or any part thereof, or against any
one or more of them, or against any security or otherwise, at the sole
discretion of Lender, (c) may be exercised as often as occasion therefor shall
arise, it being agreed by Guarantor that the exercise of, discontinuance of the
exercise of or failure to exercise any of such rights, remedies, or recourses
shall in no event be construed as a waiver or release thereof or of any other
right, remedy, or recourse, and (d) are intended to be, and shall be,
nonexclusive. No waiver of any default on the part of Guarantor or of any breach
of any of the provisions of this Guaranty or of any other document shall be
considered a waiver of any other or subsequent default or breach, and no delay
or omission in exercising or enforcing the rights and powers granted herein or
in any other document shall be construed as a waiver of such rights and powers,
and no exercise or enforcement of any rights or powers hereunder or under any
other document shall be held to exhaust such rights and powers, and every such
right and power may be exercised from time to time. The granting of any consent,
approval or waiver by Lender shall be limited to the specific instance and
purpose therefor and shall not constitute consent or approval in any other
instance or for any other purpose. No notice to or demand on Guarantor in any
case shall of itself entitle Guarantor to any other or further notice or demand
in similar or other circumstances. No provision of this Guaranty or any right,
remedy or recourse of Lender with respect hereto, or any default or breach, can
be waived, nor can this Guaranty or Guarantor be released or discharged in any
way or to any extent, except specifically in each case by a writing intended for
that purpose (and which refers specifically to this Guaranty) executed, and
delivered to Guarantor, by Lender.

 

6



--------------------------------------------------------------------------------

15. Subrogation. Notwithstanding anything to the contrary contained herein,
(a) Guarantor shall not have any right of subrogation in or under any of the
Loan Documents or to participate in any way therein, or in any right, title or
interest in and to any security or right of recourse for the Guaranteed Recourse
Obligations of Borrower, until the Guaranteed Recourse Obligations of Borrower
have been fully and finally paid, and (b) if Guarantor is or becomes an
“insider” (as defined in Section 101 of the Bankruptcy Code) with respect to
Borrower, then Guarantor hereby irrevocably and absolutely waives any and all
rights of contribution, indemnification, reimbursement or any similar rights
against Borrower with respect to this Guaranty (including any right of
subrogation, except to the extent of collateral held by Lender), whether such
rights arise under an express or implied contract or by operation of law. It is
the intention of the parties that Guarantor shall not be deemed to be a
“creditor” (as defined in Section 101 of the Bankruptcy Code) of Borrower by
reason of the existence of this Guaranty in the event that Borrower or Guarantor
becomes a debtor in any proceeding under the Bankruptcy Code. This waiver is
given to induce Lender to make the Loan as evidenced by the Note to Borrower.

16. Further Assurances. Guarantor at Guarantor’s expense will promptly execute
and deliver to Lender upon Lender’s reasonable request all such other and
further documents, agreements, and instruments as shall be reasonably required
by Lender in furtherance of the agreements of Guarantor under this Guaranty.

17. No Fiduciary Relationship. The relationship between Lender and Guarantor is
solely that of lender and guarantor. Lender has no fiduciary or other special
relationship with or duty to Guarantor and none is created hereby or may be
inferred from any course of dealing or act or omission of Lender.

18. Interpretation. If this Guaranty is signed by more than one Person as
“Guarantor”, then the term “Guarantor” as used in this Guaranty shall refer to
all such Persons jointly and severally, and all promises, agreements, covenants,
waivers, consents, representations, warranties and other provisions in this
Guaranty are made by and shall be binding upon each and every such undersigned
Person, jointly and severally and Lender may pursue any Guarantor hereunder
without being required (i) to pursue any other Guarantor hereunder or
(ii) pursue rights and remedies under the Security Instrument and/or applicable
Legal Requirements with respect to the Properties or any other Loan Documents.

19. Time of Essence. Time shall be of the essence in this Guaranty with respect
to all of Guarantor’s obligations hereunder.

20. Execution. This Guaranty may be executed in multiple counterparts, each of
which, for all purposes, shall be deemed an original, and all of which together
shall constitute one and the same agreement.

 

7



--------------------------------------------------------------------------------

21. Entire Agreement. This Guaranty embodies the entire agreement between Lender
and Guarantor with respect to the guaranty by Guarantor of the Guaranteed
Recourse Obligations of Borrower. This Guaranty supersedes all prior agreements
and understandings, if any, with respect to guaranty by Guarantor of the
Guaranteed Recourse Obligations of Borrower. No condition or conditions
precedent to the effectiveness of this Guaranty exist. This Guaranty shall be
effective upon execution by Guarantor and delivery to Lender. This Guaranty may
not be modified, amended or superseded except in a writing signed by Lender and
Guarantor referencing this Guaranty by its date and specifically identifying the
portions hereof that are to be modified, amended or superseded. The Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.

22. WAIVER OF JURY TRIAL. LENDER (BY ACCEPTANCE OF THIS GUARANTY) AND GUARANTOR
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH GUARANTOR AND
LENDER MAY BE PARTIES ARISING OUT OF, IN CONNECTION WITH, OR IN ANY WAY
PERTAINING TO, THIS GUARANTY AND ANY OTHER LOAN DOCUMENT. IT IS AGREED AND
UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS
AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST
PARTIES WHO ARE NOT PARTIES TO THIS GUARANTY. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY LENDER AND GUARANTOR, AND LENDER AND GUARANTOR
HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY
ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR
NULLIFY ITS EFFECT. EACH OF LENDER AND GUARANTOR FURTHER REPRESENTS AND WARRANTS
THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS GUARANTY AND IN THE MAKING
OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, AND THAT IT HAS HAD THE OPPORTUNITY
TO DISCUSS THIS WAIVER WITH COUNSEL.

23. Consent to Jurisdiction. Guarantor irrevocably submits generally and
unconditionally for itself and in respect of its property to the nonexclusive
jurisdiction of any state or federal court sitting in the State over any suit,
action or proceeding arising out of, or relating to, this Guaranty, and
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such state or federal court. Guarantor irrevocably
waives, to the fullest extent permitted by law, any objection that Guarantor may
now or hereafter have to the laying of venue of any such suit, action or
proceeding brought in any such court, and any claims that any such suit, action
or proceeding is brought in an inconvenient forum. Final judgment in any such
suit, action or proceeding brought in any such court shall be conclusive and
binding upon Guarantor and may be enforced in any court in which Guarantor is
subject to jurisdiction, by a suit upon such judgment provided that service of
process is effected upon Guarantor as provided in the Loan Documents or as
otherwise permitted by applicable Legal Requirements. Guarantor hereby releases,
to the extent permitted by applicable Legal Requirements, all errors and all
rights of exemption, appeal, stay of execution, inquisition, and other rights to
which Guarantor may otherwise be entitled under the laws of the United States of
America or of any state of possession of the United States of America now in
force and which may hereinafter be enacted. The authority and power to appear
for and enter judgment against Guarantor shall not be exhausted by one or more
exercises thereof or by any imperfect exercise thereof and shall not be
extinguished by any judgment entered pursuant thereto. Such authority may be
exercised on one or more occasions or from time to time in the same or different
jurisdiction as often as Lender shall deem necessary and desirable, for all of
which this Guaranty shall be sufficient warrant.

 

8



--------------------------------------------------------------------------------

24. Waivers.

(a) Guarantor hereby agrees that neither Lender’s rights or remedies nor
Guarantor’s obligations under the terms of this Guaranty shall be released,
diminished, impaired, reduced or affected by any one or more of the following
events, actions, facts, or circumstances, and the liability of Guarantor under
this Guaranty shall be absolute and unconditional irrespective of (and Guarantor
hereby waives any rights or protections related to): (i) any limitation of
liability or recourse in any other Loan Document or arising under any law;
(ii) any claim or defense that this Guaranty was made without consideration or
is not supported by adequate consideration; (iii) the taking or accepting of any
other security or guaranty for, or right of recourse with respect to, any or all
of the Guaranteed Recourse Obligations of Borrower; (iv) any homestead exemption
or any other similar exemption under applicable Legal Requirements and Guarantor
hereby waives the benefit of any such exemption as to the Guaranteed Recourse
Obligations of Borrower; (v) any release, surrender, abandonment, exchange,
alteration, sale or other disposition, subordination, deterioration, waste,
failure to protect or preserve, impairment, or loss of, or any failure to create
or perfect any lien or security interest with respect to, or any other dealings
with, any collateral or security at any time existing or purported, believed or
expected to exist in connection with any or all of the Guaranteed Recourse
Obligations of Borrower, including any impairment of Guarantor’s recourse
against any Person or collateral; (vi) whether express or by operation of law,
any partial release of the liability of Guarantor hereunder, or if one or more
other guaranties are now or hereafter obtained by Lender covering all or any
part of the Guaranteed Recourse Obligations of Borrower, any complete or partial
release of any one or more of such guarantors under any such other guaranty, or
any complete or partial release or settlement of Borrower or any other party
liable, directly or indirectly, for the payment or performance of any or all of
the Guaranteed Recourse Obligations of Borrower; (vii) the death, insolvency,
bankruptcy, disability, dissolution, liquidation, termination, receivership,
reorganization, merger, consolidation, change of form, structure or ownership,
sale of all assets, or lack of corporate, partnership or other power of Borrower
or any other party at any time liable for the payment or performance of any or
all of the Guaranteed Recourse Obligations of Borrower; (viii) either with or
without notice to or consent of Guarantor: any renewal, extension, modification
or rearrangement of the terms of any or all of the Guaranteed Recourse
Obligations of Borrower and/or any of the Loan Documents; (ix) any neglect, lack
of diligence, delay, omission, failure, or refusal of Lender to take or
prosecute (or in taking or prosecuting) any action for the collection or
enforcement of any of the Guaranteed Recourse Obligations of Borrower, or to
foreclose or take or prosecute any action to foreclose (or in foreclosing or
taking or prosecuting any action to foreclose) upon any security therefor, or to
exercise (or in exercising) any other right or power with respect to any
security therefor, or to take or prosecute

 

9



--------------------------------------------------------------------------------

(or in taking or prosecuting) any action in connection with any Loan Document,
or any failure to sell or otherwise dispose of in a commercially reasonable
manner any collateral securing any or all of the Guaranteed Recourse Obligations
of Borrower; (x) any failure of Lender to notify Guarantor of any creation,
renewal, extension, rearrangement, modification, supplement, subordination, or
assignment of the Guaranteed Recourse Obligations of Borrower or any part
thereof, or of any Loan Document, or of any release of or change in any
security, or of any other action taken or refrained from being taken by Lender
against Borrower or any security or other recourse, or of any new agreement
between Lender and Borrower, it being understood that Lender shall not be
required to give Guarantor any notice of any kind under any circumstances with
respect to or in connection with the Guaranteed Recourse Obligations of
Borrower, any and all rights to notice Guarantor may have otherwise had being
hereby waived by Guarantor, and Guarantor shall be responsible for obtaining for
itself information regarding Borrower, including, but not limited to, any
changes in the business or financial condition of Borrower, and Guarantor
acknowledges and agrees that Lender shall have no duty to notify Guarantor of
any information which Lender may have concerning Borrower; (xi) if for any
reason that Lender is required to refund any payment by Borrower to any other
party liable for the payment or performance of any or all of the Guaranteed
Recourse Obligations of Borrower or pay the amount thereof to someone else;
(xii) the making of advances by Lender to protect its interest in the
Properties, preserve the value of the Properties or for the purpose of
performing any term or covenant contained in any of the Loan Documents;
(xiii) the existence of any claim, counterclaim, set off, recoupment, reduction
or defense based upon any claim or other right that Guarantor may at any time
have against Borrower, Lender, or any other Person, whether or not arising in
connection with this Guaranty, the Note, the Loan Agreement, or any other Loan
Document; (xiv) the unenforceability of all or any part of the Guaranteed
Recourse Obligations of Borrower against Borrower, whether because the
Guaranteed Recourse Obligations of Borrower exceed the amount permitted by law
or violate any usury law, or because the act of creating the Guaranteed Recourse
Obligations of Borrower, or any part thereof, is ultra vires, or because the
officers or Persons creating same acted in excess of their authority, or because
of a lack of validity or enforceability of or defect or deficiency in any of the
Loan Documents, or because Borrower has any valid defense, claim or offset with
respect thereto, or because Borrower’s obligation ceases to exist by operation
of law, or because of any other reason or circumstance, it being agreed that
Guarantor shall remain liable hereon regardless of whether Borrower or any other
Person be found not liable on the Guaranteed Recourse Obligations of Borrower,
or any part thereof, for any reason (and regardless of any joinder of Borrower
or any other party in any action to obtain payment or performance of any or all
of the Guaranteed Recourse Obligations of Borrower); (xv) any order, ruling or
plan of reorganization emanating from proceedings under any bankruptcy or
similar insolvency laws with respect to Borrower or any other Person, including
any extension, reduction, composition, or other alteration of the Guaranteed
Recourse Obligations of Borrower, whether or not consented to by Lender; and/or
(xvi) any partial or total transfer, pledge and/or reconstitution of Borrower
and/or any direct or indirect owner of Borrower (regardless of whether the same
is permitted under the Loan Documents).

 

10



--------------------------------------------------------------------------------

(b) This Guaranty shall be effective as a waiver of, and Guarantor hereby
expressly waives

(i) any and all rights to which Guarantor may otherwise have been entitled under
any suretyship laws in effect from time to time, including any right or
privilege, whether existing under statute, at law or in equity, to require
Lender to take prior recourse or proceedings against any collateral, security or
Person whatsoever;

(ii) any rights of sovereign immunity and any other similar and/or related
rights;

(iii) any other circumstance that may constitute a defense of Borrower or
Guarantor hereunder and/or under the other Loan Documents;

(iv) any right and/or requirement of or related to notice, presentment, protest,
notice of protest, further notice of nonpayment, notice of dishonor, default,
nonperformance, intent to accelerate, acceleration, existence of the Debt and/or
any amendment or modification of the Debt.

25. Representations, Warranties and Covenants of Guarantor. Guarantor hereby
makes the following representations, warranties and covenants (each of which
shall remain materially true and correct during the term hereof): (a) Guarantor
is duly organized, validly existing and in good standing under the laws of its
state of formation, and Guarantor has all requisite right and power to execute
and deliver this Guaranty and to perform the Guaranteed Recourse Obligations of
Borrower; (b) the execution, delivery and performance of this Guaranty and the
incurrence of the Guaranteed Recourse Obligations of Borrower, now or hereafter
owing, and the creation of liens on Guarantor’s assets (i) are within the powers
of Guarantor and (ii) do not require any approval or consent of, or filing with,
any governmental authority or other Person (or such approvals and consents have
been obtained) and are not in contravention of any provision of law applicable
to Guarantor; (c) this Guaranty and the other Loan Documents to which Guarantor
is a party constitute when delivered, valid and binding obligations of
Guarantor, enforceable in accordance with their respective terms, subject to
bankruptcy, insolvency and other laws affecting creditors’ rights generally and
further subject to general principles of equity; (d) Guarantor is not a party to
any indenture, loan or credit agreement, or any lease or other agreement or
instrument, or subject to any restriction, which is likely to have a Material
Adverse Effect; (e) Guarantor has filed all tax returns which are required to be
filed (or obtained proper extensions of time for the filing thereof) and has
paid, or made adequate provision for the payment of, all taxes which have or may
become due pursuant to said returns or to assessments received; (f) the
financial statements and other information pertaining to Guarantor submitted to
Lender are true, complete and correct in all material respects and do not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading;
(g) there is no litigation, at law or in equity, or any proceeding before any
federal, state, provincial or municipal board or other governmental or
administrative agency pending or, to the actual knowledge of Guarantor,
threatened, or any basis therefor, which involves a risk of any material
judgment or liability not fully covered by insurance (other than any deductible)
which is likely, in Guarantor’s reasonable judgment, to be adversely determined
and if so, would have a Material Adverse Effect, and no judgment, decree, or
order of any federal, state, provincial or municipal court, board or other
governmental or administrative agency has been issued against Guarantor which
has a Material Adverse Effect; (h) the making of the Loan to Borrower will
result in material benefits to Guarantor. Each of the representations and
covenants of and/or relating to Guarantor set forth in the other Loan Documents
are hereby re-made by Guarantor and incorporated herein by reference as if fully
set forth herein; (i) Guarantor (1) has not entered into this Guaranty or any
Loan Document with the actual intent to hinder, delay, or defraud any creditor
and (2) has received reasonably equivalent value in exchange for the Guaranteed
Recourse Obligations of Borrower hereunder and under the Loan Documents.; and
(j) Guarantor is not a “foreign person” within the meaning of Section 1445(1)(3)
of the Internal Revenue Code.

 

11



--------------------------------------------------------------------------------

26. Financial Covenants of Guarantor

(a) Guarantor (i) shall keep and maintain complete and accurate books and
records and (ii) shall permit Lender and any authorized representatives of
Lender to have access to and to inspect, examine and make copies of the books
and records, any and all accounts, data and other documents of Guarantor, at all
reasonable times, during normal business hours, at Guarantor’s address for
notices as set forth herein upon the giving of reasonable notice of such intent.

(b) Lender shall have the right, at any time and from time to time upon the
occurrence and continuance of an “Event of Default” hereunder or under the other
Loan Documents, to audit the books and records of Guarantor.

(c) During the term hereunder, Guarantor will furnish or cause to be furnished
to Lender, as soon as available, the annual financial statements of Guarantor,
which financial statements shall be prepared on an unaudited basis, in form
substantially similar to those previously delivered by Guarantor to Lender and
which shall include Guarantor’s balance sheet, tax returns and statements of net
worth and contingent liabilities. All such financial statements shall (A) be
prepared by Guarantor’s independent certified public accountants (which
accountants shall be reasonably acceptable to Lender) and (B) be certified by
Guarantor to Lender as true and correct in all material respects and (C) contain
such backup and/or supporting information as may be reasonably requested by
Lender.

(d) During the term hereunder, Guarantor will furnish or cause to be furnished
to Lender within forty (40) days after the end of the first, second and third
calendar quarters and within ninety (90) days after the end of the fourth
calendar quarter, an Officer’s Certificate certifying as to Guarantor’s
compliance with the Unencumbered Liquid Assets requirement set forth in
Section 26(e) hereof, together with all financial information reasonably
requested by Lender with respect to such calculations. In addition, Guarantor
shall promptly furnish to Lender any other financial information reasonably
requested by Lender from time to time in respect of Guarantor.

 

12



--------------------------------------------------------------------------------

(e) At all times while the TLG Promissory Notes (defined below) and/or the
Convertible Notes (defined below) remain outstanding, Guarantor shall maintain
Unencumbered Liquid Assets (defined below) of not less than an aggregate amount
sufficient to pay the outstanding principal amount of each of the TLG Promissory
Notes and the outstanding principal amount of each of the Convertible Notes in
full, provided that (1) the TLG Promissory Notes shall not be deemed to be
outstanding if the maturity dates of such TLG Promissory Notes are extended on
or before the November 2014 maturity date of such TLG Promissory Notes to a date
not earlier than the end of the November 2016 calendar month and (2) the
Convertible Notes shall not be deemed to be outstanding if the maturity dates of
such Convertible Notes are extended on or before the October 2014 maturity date
of such Convertible Notes to a date not earlier than October 15, 2016.

(f)

(i) For purposes hereof, “Cash and Cash Equivalents” shall mean: (1) United
States dollars and (2) any of the following which may be liquidated without
restrictions within five (5) Business Days or less: (A) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof having maturities of not more than six
(6) months from the date of acquisition; (B) certificates of deposit and
Eurodollar time deposits with maturities of six (6) months or less from the date
of acquisition, bankers’ acceptances with maturities not exceeding six months
and overnight bank deposits, in each case, with any domestic commercial bank
having capital and surplus in excess of $500 million and an S&P Certificate of
Deposit Rating (short term) of A-1 or better or the equivalent by Moody’s;
(C) repurchase obligations with a term of not more than seven (7) days for
underlying securities of the types described in clauses (2)(A) and (B) above
entered into with any financial institution meeting the qualifications specified
in clause (2) (B) above; (D) commercial paper having the highest rating
obtainable from Moody’s or S&P, and in each case maturing within six months
after the date of acquisition; and (E) money market funds substantially all the
assets of which are comprised of securities and other obligations of the types
described in clauses (1) and (2)(A) through (D) above.

(ii) For purposes hereof, “Convertible Notes” shall mean the 2.375% Senior
Subordinated Convertible Notes Due 2014 of Guarantor issued on October 17, 2007,
as such convertible notes may be amended, supplemented or otherwise modified,
and any notes, securities or other obligations of Guarantor, any Borrower Party
or any of their affiliates that refinance, supplement or replace such
convertible notes.

(iii) For purposes hereof, “TLG Promissory Notes” shall mean those certain
promissory notes issued in November 2011 by TLG Acquisition LLC to Andrew Sasson
and Andy Masi , as such promissory notes may be amended, supplemented or
otherwise modified, and any notes, securities or other obligations of Guarantor,
any Borrower Party or any of their affiliates that refinance, supplement or
replace such promissory notes.

 

13



--------------------------------------------------------------------------------

(iv) For the purposes hereof, “Unencumbered Liquid Assets” shall be determined
by Lender in its reasonable discretion, at any time and from time to time, and
shall mean the “liquid assets” of Guarantor, free and clear of all liens and
shall include only the following assets of Guarantor as set forth on Guarantor’s
balance sheet: (x) all Cash and Cash Equivalents, and (y) the following, to the
extent acquired for investment or with a view to achieving trading profits (and
which may be liquidated without restrictions within five (5) Business Days or
less): marketable securities owned of record and beneficially by Guarantor and
which are freely tradeable, without any restriction on the New York Stock
Exchange, the American Stock Exchange or NASDAQ.

27. Replacement Guarantor. To the extent that any Guarantor is a natural person,
the death or incompetency of such Guarantor shall be an Event of Default
hereunder unless such Guarantor is replaced in accordance with this Section.
Borrower shall be permitted to substitute a replacement guarantor and no “Event
of Default” shall be deemed to have occurred hereunder as a result thereof,
provided, that (a) no other Event of Default hereunder or under and as defined
in the Loan Agreement has occurred and is then continuing, (b) such substitution
is permitted by then applicable REMIC Requirements and (c) each of the following
terms and conditions are satisfied (i) within thirty (30) days after the
occurrence of such death or incompetency, Borrower delivers Lender written
notice of its intent to substitute the guarantor; (ii) the replacement guarantor
is a Satisfactory Replacement Guarantor (as defined below); (iii) within fifteen
(15) days after delivery of the written notice described in the preceding
subclause (i), such Satisfactory Replacement Guarantor assumes the obligations
of Guarantor hereunder and under the other Loan Documents in a manner satisfying
the Prudent Lender Standard; (iv) concurrently with such assumption, (A) such
Replacement Guarantor delivers to Lender a Spousal Consent (as defined below),
as and to the extent applicable and (B) each of Borrower and such Replacement
Guarantor affirms each of their respective obligations under the Loan Documents
in a manner satisfying the Prudent Lender Standard; and (v) prior to or
concurrently with such assumption, as applicable, Lender receives such
information, documentation and opinions as may be reasonably required by Lender
in connection with such assumption and the foregoing in order to satisfy the
Prudent Lender Standard (including, without limitation, opinions relating to
REMIC). As used herein, the term “Satisfactory Replacement Guarantor” shall mean
a replacement guarantor that (1) satisfies the net worth and liquidity
requirements set forth herein, (2) is acceptable to the Rating Agencies,
(3) satisfies the Prudent Lender Standard and (4) is an Affiliate of Sponsor.

28. Dividend Stopper. Guarantor acknowledges, covenants and agrees that
Guarantor shall not be permitted to repurchase Guarantor’s common stock or issue
dividends thereon.

[NO FURTHER TEXT ON THIS PAGE]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty under as of the
date first written above.

 

MORGANS HOTEL GROUP CO.,

a Delaware corporation

By:  

/s/ Richard Szymanski

  Name: Richard Szymanski   Title: Chief Financial Officer

 